IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-75,902



                    EX PARTE TRACY BERNARD MILES, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1020224 IN THE 248 TH DISTRICT COURT
                            FROM HARRIS COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to thirty-five years’ imprisonment. The First Court of Appeals affirmed

his conviction. Miles v. State, No. 01-05-00346-CR (Tex. App.–Houston [1st], delivered October 12,

2006).

         Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and of his right to petition for
discretionary review pro se. Applicant contends that he did not receive a letter from counsel

informing him that his appeal had been affirmed until after the deadline to file a petition for

discretionary review had passed.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact that appellate counsel sent a letter informing Applicant that his appeal

was affirmed and that he had a right to file a pro se petition for discretionary review on Thursday,

November 9, 2006. Counsel’s affidavit states that this letter was sent via certified mail, return

receipt requested. Applicant’s deadline for filing a petition for discretionary review was Monday,

November 13, 2006. We find, therefore, that Applicant is entitled to the opportunity to file an out-

of-time petition for discretionary review of the judgment of the First Court of Appeals in Cause No.

01-05-00346-CR that affirmed his conviction in Case No. 1020224 from the 248th Judicial District

Court of Harris County. Applicant shall file his petition for discretionary review with the First Court

of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: April 30, 2008
Do not publish